Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Apr 2021 has been entered.
 
Claim Status
Applicant’s response filed 30 Apr 2021 amends claim 1; thereby providing claims 1-53 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29, 47, 48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0149067) in view of Gur (US 2007/0236366).
For claim 1, Lewis discloses a system for use with existing devices to provide digitized monitoring of a change in analog or other physical state conditions of monitoring devices such as a gauge, meter, light or other human-readable machine monitor that is in use for monitoring a condition, the system being configured to digitize the gauge, meter, light or other human-readable portion of the device ([0042] FIG. 
	a) a camera (fig. 10: e.g. sensor 1005); 
	b) a subsystem having a supervisory computer or control circuitry (fig. 10: e.g. processing unit 1007); 
	c) a communications component for communicating images obtained with the camera to the subsystem (fig. 10: e.g. sensor 1005 antenna); 
	d) wherein the subsystem is configured to receive the communicated images and has a processor and software containing instructions for storing the communicated images (fig. 10: e.g. data storage 1009) and for manipulating the images (fig. 10: e.g. processing unit 1007); 
	e) wherein a processor of the system (logic processing unit 1007,) or subsystem  processes instructions to manipulate the images by extracting at least a sufficient portion of the image ([0041] a discrete position on a digitized) and 
digitizing the extracted image or image portion that is obtained with the camera ([0042] encode the image into a digital representation.) and 
communicated to the subsystem ([0042] via logic processing unit 1007) to turn the image or extracted image portion into a sequence of digital values associated with the said devices that are in use for monitoring a condition such as a gauge, meter, light or other human- readable machine monitor ([0041][ Regarding a needle gauge, for example, if analysis of a digitized image determines that the needle is located at a position on a digitized image that maps to 100 knots of airspeed, the system can store 100 knots as the airspeed value at the time of image capture.);
	f) wherein said images comprise one or more frames of video ([0040]: e.g. a digital video recorder); and 
	g) wherein said subsystem is configured to receive said one or more frames of video that are proactively communicated or to retrieve said one or more frames of video on demand, and wherein said subsystem proactively receives said one or more frames of video or retrieves said one or more frames of 
k) wherein said system monitors adjustments to the controls made by a human ([0043] FIG. 11 depicts a block diagram representing an illustrative embodiment of a method for optically recognizing, interpreting, and digitizing human-readable instruments, annunciators, and controls.).
	Lewis does not disclose h) wherein said subsystem is configured to communicate with said camera via said communications component; i) wherein the system includes a network in communication with said subsystem; and j) wherein said network communicates with said subsystem while said subsystem is in communication with said camera.  
Gur teaches h) wherein said subsystem is configured to communicate with said camera via said communications component; i) wherein the system includes a network in communication with said subsystem; and j) wherein said network communicates with said subsystem while said subsystem is in communication with said camera ([0235] In some applications, the transmitter may transmit data S to a satellite, which then directs the data to a ground station of choice. Alternatively, a ground relay system may be used for relaying the data received at any one receiving station to a central station, and thence to a desired station or plurality of stations, or directly to the desired station(s). For systems 100 that are adapted for uses in static structures, for example for monitoring the instruments at a power plant, the transmitter 50 may be adapted to transmit the data S along a land line, or other communication means such as the Internet, a telephone communication system, an intranet, cellular phone network, or any other suitable communication medium.). It would be obvious to combine the networking teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on an instrument panel being monitored.
	For claim 2, Lewis discloses wherein extracting and digitizing of an image comprises extracting and digitizing a selective portion of an image, wherein the image comprises a panel representation, and wherein the selected portion of the image represents a location on the panel where a readable element is located ([0041]). 
	For claim 3, Lewis discloses wherein the readable element comprises a gauge, meter, switch, dial, light, or indicator ([0041]). 

For claim 5, while Lewis does not, Gur teaches including a frame timer for regulating the frequency of the image capture rate; wherein capturing frames of the panel is performed at an intermittent rate when a change in the panel itself occurs ([0230]: “Alternatively, the sampling rate may be linked, for example, to the rate of change of one or a more parameters being measured by the instruments 12. Thus, for example, the computer 30 compares the digital values for such instruments between the last two successive images. According to the magnitude of the changes in these digital values, the time interval for the next image acquisition may be shorter or longer. For example, if the changes in a critical parameter, such as air speed exceed a certain threshold value, then the acquisition rate is increased accordingly. The threshold may also be varied, for example, as a function of the absolute value of one or more of the parameters. For example, if the air speed is close to the stalling speed, then the threshold is lowered, so that even smaller changes in speed cause the sampling rate to be increased.”). It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored. 
	For claim 6, while Lewis does not, Gur teaches wherein said one or more processing components include at least one processor coupled with said circuitry to execute software containing instructions for regulating the capture of images to capture frames of the panel when a change in the panel being imaged occurs. ([0413] The present invention also relates to a computer readable medium storing instructions for programming a processor means of the data acquisition system of the invention to perform a data acquisition method of the invention. It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
For claim 7, Lewis discloses comprising a first subsystem and a second subsystem, wherein the first subsystem includes the camera and communications component (fig. 10: e.g. logic processing unit 1007 transmits encoded image and pseudo-parameter display to cockpit and instrument panel 1003), and 
For claim 8, while Lewis does not, Gur teaches wherein the first subsystem includes a change frame detection mechanism which processes the image data obtained with the camera, identifies when a change in the device being monitored has occurred, and actuates the capture of image frames of the device being monitored when a change in the monitored device is detected ([0203] Step 340: Processing the ROI's obtained as a function of time, determining changes in each ROI with respect to datums.). It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
	For claim 9, Lewis discloses wherein the device being monitored comprises a panel (fig. 10: e.g. panel 1003). 
	For claim 10, while Lewis does not, Gur teaches wherein the panel includes a monitored component, and wherein the change frame detection mechanism is configured to identify when a change to the monitored component has occurred. ([0203] Step 340: Processing the ROI's obtained as a function of time, determining changes in each ROI with respect to datums.). It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
	For claim 11, Lewis discloses wherein the monitored component comprises a meter ([0029]). 
	For claim 12, while Lewis does not, Gur teaches wherein a plurality of cameras are provided, and wherein the device being monitored includes a plurality of components to be respectively monitored by the respective plurality of cameras ([0197] a number of cameras may be mounted in the cockpit). It would be obvious to combine the 
	For claim 13, while Lewis does not, Gur teaches wherein the plurality of cameras are provided in a single housing ([0197] a number of cameras may be mounted in the cockpit). It would be obvious to use a single housing for two cameras in order to provide the fixed alignment between each camera as taught by Gur.
	For claim 14, while Lewis does not, Gur teaches wherein said first subsystem includes a frame timer for regulating the frequency of the image capture rate ([0230]: “Alternatively, the sampling rate may be linked, for example, to the rate of change of one or a more parameters being measured by the instruments 12. Thus, for example, the computer 30 compares the digital values for such instruments between the last two successive images. According to the magnitude of the changes in these digital values, the time interval for the next image acquisition may be shorter or longer. For example, if the changes in a critical parameter, such as air speed exceed a certain threshold value, then the acquisition rate is increased accordingly. The threshold may also be varied, for example, as a function of the absolute value of one or more of the parameters. For example, if the air speed is close to the stalling speed, then the threshold is lowered, so that even smaller changes in speed cause the sampling rate to be increased.”). It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
	For claim 15, Lewis discloses the system of claim 7, wherein said first subsystem is configured to capture continuous video from the camera ([0040]). 
	For claim 16, Lewis discloses the system of claim 7, wherein said first subsystem is configured to process the image frame or video by compressing, formatting, encrypting, or one or more of these processes ([0042]: e.g. encoding). 
For claim 17, while Lewis discloses the system of claim 7, wherein the first subsystem includes a supervisory computer or control circuitry ([0042]: e.g. processing unit 1001) that is coupled to receive image inputs from the camera, and wherein the first subsystem is configured to manipulate the camera images by:  b) processing the image frame or video by one or more of compressing, formatting, or encrypting the image frame or video ([0042]: e.g. logic processing unit 1001); and c) transmitting via the communications component the processed image frame or video to the second subsystem (fig. 10: e.g. logic processing unit 1007 transmits encoded image and pseudo-parameter display to cockpit and instrument panel 1003), Lewis does not disclose a) regulating the frequency of the image capture rate 
	For claim 18, Lewis discloses the system of claim 17, wherein the first subsystem comprises a remote subsystem, and wherein the second subsystem receives processed image frames or video from the first subsystem, and wherein the second subsystem is configured to manipulate the processed image frames or video by: a) processing the image frame or video by one or more of decompressing, formatting, or decrypting the image frames or video received from the first subsystem; b) storing the image frames or video in a memory or storage component; c) extracting at least one portion of the image; and d) digitizing the extracted image portion to generate a sequence of digital values ([0042]). 
	For claim 19, Lewis discloses the system of claim 18, wherein said device monitored comprises a panel having a plurality of readable elements thereon, wherein said readable elements include at least one first readable element and at least one second readable element; wherein extracting at least one portion of the image includes extracting from the image at least a first portion of the image that contains the image of the first readable element and extracting from the image at least a second portion of the image that contains the image of the second readable element ([0042]: e.g. In some embodiments, logic processing unit 1007 creates pseudo-parameters to augment information available to the crew of the rotorcraft during flight. Pseudo-parameters are data items produced by combining two or more other parameters mathematically, lexically, and/or logically.); wherein digitizing the extracted image portion to generate a sequence of digital values is done for each extracted image to generate a sequence of digital values for the first readable element, and a second sequence of digital values for the second readable element ([0043]). 
	For claim 20, Lewis discloses the system of claim 18, wherein the first subsystem supervisory computer or control circuitry comprises a first supervisory computer or control circuitry (Fig. 10: e.g. 1001), and wherein the second subsystem supervisory computer or control circuitry comprises a second supervisory computer or control circuitry (Fig. 10: e.g. 1011). 

	For claim 22, Lewis discloses the system of claim 7, wherein the first subsystem comprises a remote subsystem which is remote in proximity to said second subsystem ([0042]). 
	For claim 23, Lewis discloses the system of claim 1, wherein said image processing comprises processing an image of a device that is an analog component and displays an analog value thereon, and wherein digitization comprises generating a digital value for the analog value ([0043]). 
	For claim 24, Lewis discloses the system of claim 1, wherein the camera comprises an infrared-capable camera ([0025]). 
	For claim 25, Lewis discloses the system of claim 24, including an infrared illumination means ([0024]). 
	For claim 26, Lewis discloses the system off claim 1, wherein said communications component comprises a communications link (fig. 10: e.g. inherent to system). 
	For claim 27, Lewis discloses the system of claim 26, wherein said communications component comprises a wireless cellular link (fig. 10: well-known in the art). 
	For claim 28, Lewis discloses the system of claim 26, wherein the communications link includes a cellular wireless portion (fig. 10: e.g. well-known in the art). 
	For claim 29, Lewis discloses the system of claim 26, wherein the communications link includes a satellite wireless portion ([0042]: e.g. satellite-based communications are well-known in the art). 
For claim 47, while Lewis does not, Gur teaches wherein said system generates addressable values which are ascertained through the subsystem, and wherein said addressable values are accessible through the network ([0231] Thus, for each visual frame or image 110, the optical data provided by camera 20 is filtered and processed to provide flight data, F, in the form of a string of digital values P. Each digital value P explicitly (via coding for example) or implicitly (by position in a series of values, for example) identifies uniquely an instrument 12 of panel 10, and provides a measure of the reading provided by this instrument. See, also Applicant admitted prior art: [0014] "By the many means 
For claim 48, while Lewis does not, Gur teaches wherein said system generates addressable values which are ascertained through the second subsystem, and wherein said addressable values are accessible through the network, and wherein said network is linked to said second subsystem ([0231] Thus, for each visual frame or image 110, the optical data provided by camera 20 is filtered and processed to provide flight data, F, in the form of a string of digital values P. Each digital value P explicitly (via coding for example) or implicitly (by position in a series of values, for example) identifies uniquely an instrument 12 of panel 10, and provides a measure of the reading provided by this instrument.).  See also, Applicant admitted prior art: [0014] "By the many means well known to those practiced in the art, the data available in memory 112 may be presented to the internet as individually addressable, or as sub-addressable, data elements. As indicated, all of the functions 108a, 108, 109, 110, 111 and 112 may be contained within a single sub-system of hardware and software, 120, or within only software operating on a larger server farm (not shown).)" It would be obvious to combine the frame timing teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
For claim 50, while Lewis does not, Gur teaches wherein said communications component for communicating images obtained with the camera to the subsystem communicates over a first network, wherein said network in communication with said subsystem comprises a second network, wherein command and control directives are provided to said subsystem via said second network, wherein said second network communicates with said subsystem while said subsystem is in communication with said camera, and wherein said first network comprises an internet connection or private communications link that is electrically wired, optically linked, or wirelessly linked via a terrestrial wireless link or a satellite wireless link ([0235] In some applications, the transmitter may transmit data S to a satellite, which then directs the data to a ground station of choice. Alternatively, a ground relay system may be used for relaying the data received at any one receiving station to a central station, and thence to a desired station or plurality of stations, or directly to the desired station(s). For systems 100 that are adapted for uses in static structures, for example for monitoring the instruments at a power plant, the transmitter 50 may be 
For claim 51, while Lewis does not, Gur teaches wherein said second network communicates with said subsystem, and wherein said second network communicates with or comprises one or more of the Internet or SCADA network ([0235] In some applications, the transmitter may transmit data S to a satellite, which then directs the data to a ground station of choice. Alternatively, a ground relay system may be used for relaying the data received at any one receiving station to a central station, and thence to a desired station or plurality of stations, or directly to the desired station(s). For systems 100 that are adapted for uses in static structures, for example for monitoring the instruments at a power plant, the transmitter 50 may be adapted to transmit the data S along a land line, or other communication means such as the Internet, a telephone communication system, an intranet, cellular phone network, or any other suitable communication medium.).  It would be obvious to combine the networking teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
For claim 52, while Lewis does not, Gur teaches wherein said subsystem generates addressable values and wherein said addressable values are accessible through said one or more of said Internet or said SCADA network ([0231] Thus, for each visual frame or image 110, the optical data provided by camera 20 is filtered and processed to provide flight data, F, in the form of a string of digital values P. Each digital value P explicitly (via coding for example) or implicitly (by position in a series of values, for example) identifies uniquely an instrument 12 of panel 10, and provides a measure of the reading provided by this instrument.).  It would be obvious to combine the networking teachings of Gur with the teachings of Lewis to provide the predictable improvement of reliably capturing the changes on a panel being monitored.
For claim 53, Lewis discloses including a SCADA system communicating with said network and configured to access information from said subsystem ([0061] providing a lower complexity means for .
	
	Claims 30-32, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0149067) and Gur (US 2007/0236366) in view of Iwamoto (US 2017/0088048).
For claim 30, while Lewis does not, Iwamoto teaches including change detection means for detecting changes of the image captured when the image captures something other than the meter within the image frame or designated portion of the image frame ([0075]: the image processing module 130 can determine that one or more images of the gear shifting region does not include an object that can obstruct the view of the primary camera 302 while capturing the image(s) of the gear shifting region 116). 
	For claim 31, while Lewis does not, Iwamoto teaches wherein the system is configured with software containing instructions for processing images received from the camera, and determining whether the image is the image panel or portion, or is something other than the image panel or portion ([0075]: the image processing module 130 can determine that one or more images of the gear shifting region does not include an object that can obstruct the view of the primary camera 302 while capturing the image(s) of the gear shifting region 116). 
	For claim 32, while Lewis does not, Iwamoto teaches including change detection means for detecting change, wherein change detection includes the entry of an object or hand into the view which triggers the sending of a frame or video ([0075]: the image processing module 130 can determine that one or more images of the gear shifting region does not include an object that can obstruct the view of the primary camera 302 while capturing the image(s) of the gear shifting region 116).
For claim 49, while Lewis does not, Iwamoto teaches wherein said change detection means for detecting changes of the image captured captures a frame or video when a human is adjusting a control or taking actions ([0075]: the image processing module 130 can determine that one or more images of the gear shifting region does not include an object that can obstruct the view of the primary camera 302 while capturing the image(s) of the gear shifting region 116). It is noted that Lewis does teach in [0059] "Various methods for data quality evaluations are possible using this invention. Threshold crossing detection is an 
	
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0149067) and Gur (US 2007/0236366)  in view of Van Gorp (US 20170249731).
For claim 35, while Lewis does not, Van Gorp teaches including sound detection means comprising a sensor for detecting an audible event ([0052]). It would be obvious to combine the sound teachings of Van Gorp with the teachings of Lewis to provide the predictable improvement that a video can be further analyzed to detect extremely high frequency equipment part revolutions (e.g., revolutions too high to quantify with the naked eye), indicative of an anomalous state of the equipment. 
	For claim 36, while Lewis discloses comprising a first subsystem and a second subsystem, wherein the first subsystem comprises a remote subsystem which is remote in proximity to the second subsystem and includes the camera and communications component, wherein the second subsystem comprises the subsystem having a supervisory computer or control circuitry (fig. 10), Lewis does not disclose wherein detection of an audible event comprises ascertaining whether a buzzer, alarm, or audible warning, has been actuated within the proximity of the remote subsystem, however, Van Gorp teaches wherein detection of an audible event comprises ascertaining whether a buzzer, alarm, or audible warning, has been actuated within the proximity of the remote subsystem.  It would be obvious to combine the sound teachings of Van Gorp with the teachings of Lewis to provide the predictable improvement that a a video can be further analyzed to detect extremely high frequency equipment part revolutions (e.g., revolutions too high to quantify with the naked eye), indicative of an anomalous state of the equipment.

Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0149067) and Gur (US 2007/0236366). in view of Twerdochlib (US 2013/0115050).

	For claim 38, while Lewis does not, Twerdochlib wherein the condition of operation is motor vibration ([0020] In one example embodiment, controller 30 may be configured to determine an expected average position of a tip of the blade based on the expected time-of-arrival of the leading edge of the blade determined by monitor 24. Controller 30 may be further configured to process the series of images of the passing blade from imager 22 to determine an actual position of the tip of the blade. Differences between the expected position and the actual position of the tip of the blade, as may be determined by controller 30, are indicative of one or more vibration modes of the rotating blade.). It would be obvious to a person with ordinary skill in the art to combine the image vibration teachings of Twerdochlib with the teachings of Lewis to provide the predictable improvement of acquiring visual images with sufficient speed and resolution to monitor high-speed events.
	For claim 39, while Lewis does not, Twerdochlib wherein each of the images captured comprises a frame having a frame area (Fig. 5), wherein said motor is imaged in said frame area, wherein said motor when operating is captured at different locations within the frame area; wherein said capture locations of the motor are evaluated to determine the motor operating condition ([0020] In one example embodiment, controller 30 may be configured to determine an expected average position of a tip of the blade based on the expected time-of-arrival of the leading edge of the blade determined by monitor 24. Controller 30 may be further configured to process the series of images of the passing blade from imager 
	For claim 40, while Lewis does not, Twerdochlib wherein said frame area comprises coordinates defining locations within the frame, wherein said motor images are represented by coordinates, wherein said motor image coordinates determine a vibration state of the motor. ([0020] In one example embodiment, controller 30 may be configured to determine an expected average position of a tip of the blade based on the expected time-of-arrival of the leading edge of the blade determined by monitor 24. Controller 30 may be further configured to process the series of images of the passing blade from imager 22 to determine an actual position of the tip of the blade. Differences between the expected position and the actual position of the tip of the blade, as may be determined by controller 30, are indicative of one or more vibration modes of the rotating blade.) It would be obvious to a person with ordinary skill in the art to combine the image vibration teachings of Twerdochlib with the teachings of Lewis to provide the predictable improvement of acquiring visual images with sufficient speed and resolution to monitor high-speed events.
	For claim 41, while Lewis does not, Twerdochlib teaches wherein an acceptable vibration state is defined by a vibration area of the image frame represented by a set of coordinates ([0020] In one example embodiment, controller 30 may be configured to determine an expected average position of a tip of the blade based on the expected time-of-arrival of the leading edge of the blade determined by monitor 24. Controller 30 may be further configured to process the series of images of the passing blade from imager 22 to determine an actual position of the tip of the blade. Differences between the expected position and the actual position of the tip of the blade, as may be determined by controller 30, are indicative of one or more vibration modes of the rotating blade.. It would be obvious to a person with ordinary skill in the art to combine the image vibration teachings of Twerdochlib with the teachings of 
	For claim 42, while Lewis does not, Twerdochlib teaches wherein the system generates an alert when the motor vibration determined by the camera images is not operating within the acceptable vibration state ([0003] To avoid the vibration exceeding certain levels and setting up objectionable stresses in the blades, it is common to monitor the vibrations of the blades, both during the design and testing of the turbine and during normal operation of the turbine.). It would be obvious to a person with ordinary skill in the art to combine the image vibration teachings of Twerdochlib with the teachings of Lewis to provide the predictable improvement of acquiring visual images with sufficient speed and resolution to monitor high-speed events.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0149067), Gur (US 2007/0236366), and Iwamoto (US 2017/0088048) in view of Twerdochlib (US 2013/0115050).
For claim 33, while Lewis does not Twerdochlib teaches wherein the camera and change detection system is used remotely to monitor the vibration of a motor or engine or set of pulleys or belts, and wherein the camera is focused on the motor or engine or set of
pulleys or belts being monitored. ([0021] FIG. 3 schematically illustrates a plurality of further imagers (e.g., imager 42) positioned at circumferentially spaced apart locations around the turbine engine to generate image data comprising respective series of images acquired at the circumferentially spaced apart locations and capturing respective views of the rotating blade.) It would be obvious to a person with ordinary skill in the art to combine the image vibration teachings of Twerdochlib with the teachings of Lewis to provide the predictable improvement that a blade tip vibration wave may thus be sampled over a relatively broader wave period, which would be conducive to accurately determining vibration modes involving relatively low vibration frequencies.
	For claim 34, Lewis discloses wherein the camera and change detection system is used to monitor the loading or torque on a motor or engine (Fig. 9: e.g. manifold pressure gauge). 

Response to Arguments
1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485